Exhibit 10.30



 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS. NOTWITHSTANDING THE FOREGOING, THESE SECURITIES AND
THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.

 

NATURALNANO, INC.

 

WARRANT – Special C

 

Warrant No. 1

Dated: June 6, 2008

 

NaturalNano, Inc., a Nevada corporation (the "Company"), hereby certifies that,
for value received, Ross B. Kenzie or his registered assigns (the "Holder"), is
entitled to purchase from the Company, on the terms and subject to the
provisions of this Warrant, at an exercise price (the “Exercise Price”) of
thirty-three cents ($0.33) per share, 200,000 shares of common stock, par value
$.001 per share (“Common Stock”), of the Company at any time during the period
(the “Exercise Period”) commencing on the date of this Warrant and ending at
5:30 P.M. New York City time, on June 5, 2013; provided, however, that if such
date is a day on which banking institutions in the State of New York are
authorized by law to close, then on the next succeeding day which such banks are
not authorized to close. The number of shares of Common Stock to be issued upon
the exercise or conversion of this Warrant and the price to be paid for a share
of Common Stock may be adjusted from time to time in the manner set forth in
this Warrant. The shares of Common Stock deliverable upon such exercise or
conversion, and as adjusted from time to time, are hereinafter sometimes
referred to as “Warrant Shares,” and the exercise price for the purchase of a
share of Common Stock pursuant to this Warrant in effect at any time, as the
same may be adjusted from time to time, is hereinafter sometimes referred to as
the “Exercise Price.” This Warrant was issued in connection with a certain
Promissory Note, dated the date hereof and delivered contemporaneously herewith
(the “Note”), made by the Company to the initial holder of this Warrant.

 

1. Exercise of Warrant.

 

(a) This Warrant may be exercised in whole at any time or in part from time to
time during the Exercise Period by presentation and surrender hereof to the
Company at its principal office, or at the office of its stock transfer agent,
if any, with the Purchase Form annexed hereto duly executed and accompanied by
payment of the Exercise Price for the number of shares of Common Stock specified
in such form. Payment of the Exercise Price may be made either by check (subject
to collection) or wire transfer in the amount of the Exercise Price. If this
Warrant should be exercised in part only, whether pursuant to this Section 1(a)
or pursuant to Section 1(b) of this Warrant, the Company shall, upon surrender
of this Warrant for cancellation, execute and deliver a new Warrant evidencing
the rights of the Holder hereof to purchase the balance of the shares of Common
Stock purchasable hereunder. The Holder shall not be required to physically
deliver this Warrant upon exercise of this Warrant pursuant to this Section 1(a)
or on conversion of this Warrant as provided in Section 1(b) of this Warrant.
Upon receipt by the Company of this Warrant at its office, or by the stock
transfer agent of the Company at its office, in proper form for exercise, or
upon delivery of the notice of conversion or exercise without delivery of this
Warrant, the Holder shall be deemed to be the holder of record of the shares of
Common Stock issuable upon such exercise, notwithstanding that the stock
transfer books of the Company shall then be closed or that certificates
representing such shares of Common Stock shall not then be actually delivered to
the Holder.

 

--------------------------------------------------------------------------------

Exhibit 10.30



 

(b) In lieu of exercising this Warrant by payment of the Exercise Price pursuant
to Section 1(a) of this Warrant, and subject to the limitations provisions of
Section 1(c) of this Warrant, the Holder shall have the right, on notice to the
Company, to convert this Warrant, in whole or in part to the extent that this
Warrant has not been exercised pursuant to said Section 1(a) of this Warrant or
converted pursuant to this Section 1(b), for the number of shares of Common
Stock equal to a fraction of the number of shares of Common Stock as to which
this Warrant is being converted, the numerator of which is excess of the Current
Market Value (as defined below) per share over the total cash exercise price per
share, and the denominator of which is the Market Price of the Common Stock as
of the trading day immediately prior to the Conversion Date. For the purpose of
this Warrant, the terms (x) “Current Market Value” shall be the last sales per
share of the Common Stock (as reported by Bloomberg, L.P. or, if the Common
Stock is traded on the Nasdaq Stock Market or the New York or American Stock
Exchange, as reported by such market or exchange) as of the trading day
immediately prior to the Conversion Date, and (y) “Market Price of the Common
Stock” shall be the average of the low bid price per share of the Common Stock
(as reported by Bloomberg L.P. or, if the Common Stock is traded on the Nasdaq
Stock Market or the New York or American Stock Exchange, as reported by such
market or exchange) for the five trading days prior to the Conversion Date. The
“Conversion Date” shall mean, the date on which the Holder gives the Company
notice of conversion by hand delivery or telecopier or email. In the event that
Bloomberg, L.P. shall not provide such information, the information shall be
provided by a person or entity that regularly provides price and volume
information that is selected by the Holders of a majority of the Company’s
warrants then outstanding, based on the number of shares of Common Stock
issuable upon exercise of all of such outstanding warrants. The parties
understand and agree that, for purposes of Rule 144 of the Securities and
Exchange Commission under the Securities Act of 1933, as amended (the
“Securities Act”), if the holder converts the Warrant pursuant to this Section
1(b), its holding period will commence on the date hereof.

 

(c) The Holder shall not be entitled to exercise or convert this Warrant to the
extent that, on the date of such conversion or exercise, the sum of (i) the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates, as defined in Act, on such date plus (ii) the number of shares of
Common Stock issuable upon exercise or conversion of this Warrant would result
in the Holder and its Affiliates beneficially owning more than 4.99% of the
outstanding shares of Common Stock of the Company, except as expressly provided
in Section 1(e) of this Agreement. For the purposes of the provision to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act of 1934, as amended, and
Regulation 13d-3 of the Commission thereunder. This limitation shall not affect
the ability of the Investor to exercise or convert the warrants in a manner
which would result in the Company having issued in the aggregate shares of
Common Stock in excess of the 4.99% limitation as long as the Holder does not,
at any one time as a result of such conversion or exercise, beneficially own
more than such percentage. 

 

(d) The 4.99% Limitation shall terminate upon the close of business on the
business day immediately preceding the date fixed for consummation of any
transaction resulting in a Change of Control of the Company. A “Change in
Control” means a consolidation or merger of the Company with or into another
company or entity in which the Company is not the surviving entity or the sale
of all or substantially all of the assets of the Company to another company or
entity not controlled by the then existing stockholders of the Company in a
transaction or series of transactions. Upon the occurrence of a Change of
Control, the Company shall promptly send written notice thereof, by hand
delivery or by overnight delivery, to the Holder.

 

2. Reservation and Delivery of Shares.

 

(a) The Company hereby agrees that at all times there shall be reserved for
issuance upon exercise of this Warrant such number of shares of Common Stock as
shall be required for issuance and delivery upon exercise or conversion of this
Warrant and that it shall not increase the par value of the Common Stock.

 

(b) Except as otherwise set forth herein, upon delivery of a completed Purchase
Form accompanied, if the exercise is not a cashless exercise, by payment of the
Exercise Price, not later

 

--------------------------------------------------------------------------------

Exhibit 10.30



 

than three (3) business days after the Exercise Date (such third day being the
“Delivery Date”), the Company shall deliver to the Holder a certificate or
certificates which, after the effective date of a registration statement
covering the shares of Common Stock issuable upon exercise of this Warrant (the
“Effective Date”), shall be free of restrictive legends and trading restrictions
(other than those required by the Securities Act) representing the number of
shares of Common Stock being acquired upon such exercise. After the Effective
Date, the Company shall, upon request of the Holder, deliver any certificate or
certificates required to be delivered by the Company under this Section 2(b)
electronically through the Depository Trust Company or another established
clearing company performing similar functions if the Company’s transfer agent
has the ability to deliver shares of Common Stock in such manner. If in the case
of any exercise of this Warrant such certificate or certificates are not
delivered to or as directed by the applicable Holder by the second day after the
Delivery Date, the Holder shall be entitled to elect by written notice to the
Company at any time on or before its receipt of such certificate or certificates
thereafter, to rescind such conversion, in which event the conversion shall be
deemed void ab initio.

 

(c) The Company’s obligations to issue and deliver the Common Stock upon
exercise of this Warrant in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of such shares. In the event the Holder shall elect to exercise this
Warrant in whole or in part, the Company may not refuse to effect such exercise
based on any claim that the Holder or any one associated or affiliated with the
Holder of has been engaged in any violation of law, agreement or for any other
reason unless an injunction from a court, on notice, restraining and or
enjoining such exercise shall have been sought and obtained and the Company
posts a surety bond for the benefit of the Holder in the amount of 150% of the
Value, which is subject to the injunction, which bond shall remain in effect
until the completion of arbitration or litigation of the dispute and the
proceeds of which shall be payable to the Holder to the extent it obtains
judgment. In the absence of an injunction precluding the same, the Company shall
issue the Common Stock upon a properly executed Purchase Form. If the Company
fails to deliver to the Holder such certificate or certificates pursuant to this
Section 2(b) within two trading days of the Delivery Date applicable to such
exercise, the Company shall pay to the Holder, in cash, as liquidated damages
and not as a penalty, for each $5,000 of Value of the Warrant being exercised,
$50 per trading day (increasing to $100 per trading day three (3) trading days
after such damages begin to accrue and increasing to $200 per trading day six
(6) trading days after such damages begin to accrue) for each trading day after
the Delivery Date until such certificates are delivered. Nothing herein shall
limit a Holder’s right to pursue actual damages for the Company’s failure to
deliver certificates representing shares of Common Stock upon exercise within
the period specified herein and such Holder shall have the right to pursue all
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

 

(d) If the Company fails to deliver to the Holder such certificate or
certificates pursuant to this Section 2(b) by the Delivery Date, and if after
such Delivery Date the Holder purchases (in an open market transaction or
otherwise) Common Stock to deliver in satisfaction of a sale by such Holder of
the Common Stock which the Holder was entitled to receive upon the exercise
relating to such Delivery Date (a “Buy-In”), then the Company shall pay in cash
to the Holder the amount by which (a) the Holder’s total purchase price
(including brokerage commissions, if any) for the Common Stock so purchased
exceeds (i) the product of (x) the aggregate number of shares of Common Stock
that such Holder was entitled to receive from the exercise at issue multiplied
by (y) the price at which the sell order giving rise to such purchase obligation
was executed. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of this Warrant with respect to which the aggregate sale price giving
rise to such purchase obligation is $10,000, under the immediately preceding
sentence the Company shall be required to pay the Holder $1,000. The Holder
shall provide the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Borrowers. Nothing in this Section
2(d) shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law

 

--------------------------------------------------------------------------------

Exhibit 10.30



 

or in equity including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
pursuant to its terms.

 

3. Fractional Shares. No fractional shares or script representing fractional
shares shall be issued upon the exercise of this Warrant. With respect to any
fraction of a share called for upon any exercise or conversion of this Warrant,
the Company shall round the number of shares of Common Stock to be issued to the
next higher integral number of shares

 

4. Exchange, Transfer, Assignment or Loss of Warrant. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other Warrants of different denominations entitling the
holder thereof to purchase in the aggregate the same number of shares of Common
Stock purchasable hereunder. Subject to the provisions of Section 11 of this
Warrant, upon surrender of this Warrant to the Company or at the office of its
stock transfer agent, if any, with the Assignment Form annexed hereto duly
executed and funds sufficient to pay any transfer tax, the Company shall,
without charge, execute and deliver a new Warrant in the name of the assignee
named in such instrument of assignment and this Warrant shall promptly be
canceled. This Warrant may be divided or combined with other Warrants which
carry the same rights upon presentation hereof at the office of the Company or
at the office of its stock transfer agent, if any, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued and signed by the Holder hereof. The term “Warrant” as used herein
includes any Warrants into which this Warrant may be divided or exchanged. Upon
receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and (in the case of loss, theft or
destruction) of reasonably satisfactory indemnification, and upon surrender and
cancellation of this Warrant, if mutilated, the Company will execute and deliver
a new Warrant of like tenor. Any such new Warrant executed and delivered shall
constitute an additional contractual obligation on the part of the Company,
whether or not this Warrant so lost, stolen, destroyed, or mutilated shall be at
any time enforceable by anyone.

 

5. Rights of the Holder. The Holder shall not, by virtue of this Warrant, be
entitled to any rights of a stockholder in the Company, either at law or equity,
and the rights of the Holder are limited to those expressed in this Warrant and
the Note and are enforceable against the Company only to the extent set forth
herein and therein, and as provided by applicable law.

 

6. Adjustments To Exercise Price; Warrant Shares. The Exercise Price in effect
at any time and the number and kind of securities purchasable upon exercise of
each Warrant shall be subject to adjustment as follows:

 

(a) In case the Company shall, subsequent to the date of the initial issuance of
this Warrant, (i) pay a dividend or make a distribution on its shares of Common
Stock in shares of Common Stock, (ii) subdivide or reclassify its outstanding
Common Stock into a greater number of shares or otherwise effect a stock split
or distribution, or (iii) combine or reclassify its outstanding Common Stock
into a smaller number of shares or otherwise effect a reverse split, then, in
each such event, the Exercise Price shall, simultaneously with the happening of
such event, be adjusted by multiplying the then Exercise Price by a fraction,
the numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Exercise Price then in effect. The
Exercise Price, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described herein in this Section 6.
The number of shares of Common Stock that the Holder of this Warrant shall
thereafter, on the exercise hereof as provided in Section 1, be entitled to
receive shall be adjusted to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section 6(a)) be issuable on such exercise by a fraction of which (a) the
numerator is the Exercise Price that would otherwise (but for the provisions of
this Section 6(a)) be in effect, and (b) the denominator is the Exercise Price
in effect on the date of such exercise (prior to any adjustment pursuant to
Section 6(f) of this Warrant).

 

--------------------------------------------------------------------------------

Exhibit 10.30



 

(b) In case the Company shall, subsequent to the date of the initial issuance of
this Warrant, distribute to all holders of Common Stock evidences of its
indebtedness or assets (excluding (x) cash dividends or distributions paid out
of current earnings and (y) dividends or distributions referred to in Section
6(a) of this Warrant), then in each such case the Exercise Price in effect
thereafter shall be determined by multiplying the Exercise Price in effect
immediately prior thereto by a fraction, of which the numerator shall be the
total number of shares of Common Stock outstanding multiplied by the Current
Market Price per share of Common Stock, less the fair market value (as
determined by the Company’s Board of Directors) of said assets or evidences of
indebtedness so distributed or of such rights or warrants, and of which the
denominator shall be the total number of shares of Common Stock outstanding
multiplied by such Current Market Price per share of Common Stock. Such
adjustment shall be made successively whenever such a record date is fixed. Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such distribution.

 

(c) If, while this Warrant is outstanding, the Company sells or otherwise issues
any Convertible Securities, shares of Common Stock, or shares of any class of
capital stock at a price per share of Common Stock, or with a conversion right
or exercise price to acquire Common Stock at a price per share of Common Stock
(other than (x) an Exempt Issuance (hereinafter defined), or (y) an issuance
covered by Section 6(a) or 6(b) of this Warrant), that is less than the Exercise
Price in effect at the time of such sale (such lower price being referred to as
the “Lower Price”), the Exercise Price shall be reduced to an adjusted Exercise
Price which is equal to the Lower Price. Such adjustment shall be made
successively whenever any such sale or other issuance at a Lower Price is made.
The term “Convertible Security” shall mean any debt or equity security or
instrument upon the conversion or exercise of which shares of Common Stock may
be issued. For purposes hereof, “Exempt Issuance” means the issuance of (a)
shares of Common Stock or options to employees, officers, directors of and
consultants (other than consultants whose services relate to the raising of
funds) of the Company pursuant to the Company’s outstanding stock option or
long-term incentive plans, (b) securities upon the exercise or conversion of the
Securities issued hereunder, in payment of principal or interest on indebtedness
of the Company, (c) securities issued pursuant to acquisition, licensing
agreements, or other strategic transactions, provided any such issuance shall
only be to a person or entity which is, itself or through its subsidiaries, an
operating company (including, without limitation, a company engaged primarily in
research and development) in a business which the Company’s board of directors
believes is beneficial to the Company and in which the Company receives benefits
in addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities. For
purposes of the parenthetical clause in clause (a), an investor relations firm
that is not involved in fund raising is not deemed to be consultant whose
services are related to the raising of funds.

 

(i) For purposes of this Section 6(c), the price at which such shares of Common
Stock are issued shall be the consideration paid for the Common Stock or the
price at which the Company agrees to issue shares of Common Stock. The price at
which any Convertible Security is issued shall be the amount received for the
issuance of the Convertible Security plus the minimum amount of additional
consideration which is payable upon exercise or conversion of the Convertible
Security. If the Company issues securities as a unit, regardless of whether such
issuance is defined as a unit, a separate computation shall be made with respect
to (x) shares of Common Stock and convertible securities (based on the maximum
number of shares of Common Stock which may be issued upon conversion, including
conversion of interest or dividends, but excluding warrants, rights and options)
and (y) warrants, options or rights, with a separate computation being made as
to each warrant, option or right which is issued. If warrants, options or rights
are issued, the Company shall not be deemed to have received any consideration
for the issuance of the shares upon exercise of the warrant, option or right
other than the lowest exercise price provided therein. If the Company has an
agreement which provides for the issuance of shares at a fixed price or a
formula price with a maximum price, the Company shall be deemed to have issued
securities at such maximum price regardless of whether any securities are
actually sold, and any issuance of securities below such maximum price shall, if
such price is a Lower Price, be a sale which results in an adjustment pursuant
to this Section 2(c).

 

--------------------------------------------------------------------------------

Exhibit 10.30



 

(ii) By way of example, if the Company issues for $1,000,000 securities
consisting of 500,000 shares of Common Stock and a convertible note for
$1,000,000 with a conversion price of $.40 and warrants to purchase 1,000,000
shares of Common Stock at $.40, the Lower Price would be determined by dividing
the total consideration paid for the Common Stock and the note ($1,000,000) by
the number of shares of Common Stock issued (3,000,000 shares, representing the
500,000 shares issued at closing plus the 2,500,000 shares issuable upon
conversion of the note), which would result in Lower Price of $.333, which would
become the adjusted Exercise Price of this Warrant. If, in the same example, the
exercise price of the warrant were $.30 per share, the Lower Price would be
$.30, which would become the adjusted Exercise Price. If, in either case, the
conversion price of all or any part of the convertible notes or the exercise
price of all or any of the warrants were subsequently reduced, a further
adjustment would be made.

 

(iii) Any stock or convertible securities (other than warrants or options which
shall be valued at the lowest stated exercise price thereof) issued for services
that are not Exempt Issuances shall, for purposes of this Warrant, be valued at
the par value thereof unless such issuance is made with the prior written
approved of the Holder, in which event the securities shall be valued in the
manner as set forth in the Holder’s approval.

 

(d) In case the Company shall, subsequent to the date of initial issuance of
this Warrant, issue rights or warrants to all holders of its Common Stock
entitling them to subscribe for or purchase shares of Common Stock (or
securities convertible into Common Stock) at a price (or having a conversion
price per share) less than the Current Market Price per share of Common Stock
for the record date mentioned below, if issuance does not result in an
adjustment pursuant to Section 6(c) of this Warrant, the Exercise Price shall be
adjusted to an adjusted Exercise equal to the price determined by multiplying
the Exercise Price in effect immediately prior to the date of such issuance by a
fraction, of which the numerator shall be the number of shares of Common Stock
outstanding on the record date mentioned below plus the number of additional
shares of Common Stock which the aggregate offering price of the total number of
shares of Common Stock so offered (or the aggregate conversion price of the
convertible securities so offered) would purchase at such Current Market Price
per share of the Common Stock, and of which the denominator shall be the number
of shares of Common Stock outstanding on such record date plus the number of
additional shares of Common Stock offered for subscription or purchased (or into
which the convertible securities so offered are convertible). Such adjustment
shall be made successively whenever such rights or warrants are issued and shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such rights or warrants; and shall be effective
regardless of whether such rights are exercised or expire in whole or in part
unexercised. The provisions of this Section 6(d) are in addition to the
provisions of Section 6(c) and any adjustment pursuant to this Section 6(d)
shall be made after the application of Section 6(c).

 

 

7. Officer’s Certificate. Whenever the Exercise Price shall be adjusted as
required by the provisions of Section 6 of this Warrant, the Company shall
forthwith file in the custody of its Secretary or an Assistant Secretary at its
principal office and with its stock transfer agent, if any, an officer’s
certificate showing the adjusted Exercise Price and the adjusted number of
shares of Common Stock issuable upon exercise of each Warrant, determined as
herein provided, setting forth in reasonable detail the facts requiring such
adjustment, including a statement of the number of additional shares of Common
Stock, if any, and such other facts as shall be necessary to show the reason for
and the manner of computing such adjustment. Each such officer’s certificate
shall be made available at all reasonable times for inspection by the Holder,
and the Company shall, forthwith after each such adjustment, mail, by certified
mail, return receipt requested and by telecopier and email, a copy of such
certificate to the Holder at the Holder’s address set forth in the Company’s
Warrant Register.

 

--------------------------------------------------------------------------------

Exhibit 10.30



 

8. Notices To Warrant Holder. So long as this Warrant shall be outstanding, (a)
if the Company shall pay any dividend or make any distribution upon Common Stock
(other than a regular cash dividend payable out of retained earnings) or (b) if
the Company shall offer to the holders of Common Stock for subscription or
purchase by them any share of any class or any other rights or (c) if any
capital reorganization of the Company, reclassification of the capital stock of
the Company, consolidation or merger of the Company with or into another
corporation, sale, lease or transfer of all or substantially all of the property
and assets of the Company to another corporation, or voluntary or involuntary
dissolution, liquidation or winding up of the Company shall be effected, then in
any such case, the Company shall cause to be mailed by certified mail, return
receipt requested, to the Holder, at least fifteen days prior to the date
specified in clauses (i) and (ii), as the case may be, of this Section 8 a
notice containing a brief description of the proposed action and stating the
date on which (i) a record is to be taken for the purpose of such dividend,
distribution or rights, or (ii) such reclassification, reorganization,
consolidation, merger, conveyance, lease, dissolution, liquidation or winding up
is to take place and the date, if any is to be fixed, as of which the holders of
Common Stock or other securities shall receive cash or other property
deliverable upon such reclassification, reorganization, consolidation, merger,
conveyance, dissolution, liquidation or winding up.

 

9. Reclassification, Reorganization or Merger. In case of any reclassification,
capital reorganization or other change of outstanding shares of Common Stock of
the Company, or in case of any consolidation or merger of the Company with or
into another corporation (other than a merger in which the Company is the
continuing corporation and which does not result in any reclassification,
capital reorganization or other change of outstanding shares of Common Stock of
the class issuable upon exercise of this Warrant) or in case of any sale, lease
or conveyance to another corporation of the property of the Company as an
entirety, the Company shall, as a condition precedent to such transaction, cause
effective provisions to be made so that the Holder shall have the right
thereafter by exercising this Warrant, to purchase the kind and amount of shares
of stock and other securities and property receivable upon such
reclassification, capital reorganization and other change, consolidation,
merger, sale or conveyance by a holder of the number of shares of Common Stock
which might have been purchased upon exercise of this Warrant immediately prior
to such reclassification, change, consolidation, merger, sale or conveyance. Any
such provision shall include provision for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Warrant. The foregoing provisions of this Section 9 shall similarly apply to
successive reclassifications, capital reorganizations and changes of shares of
Common Stock and to successive consolidations, mergers, sales or conveyances.
Notwithstanding the foregoing, in the event that, as a result of any merger,
consolidation, sale of assets or similar transaction, all of the holders of
Common Stock receive and are entitled to receive no consideration other than
cash in respect of their shares of Common Stock, then, at the effective time of
the transaction, the rights to purchase Common Stock pursuant to the Warrants
shall terminate, and the holders of the Warrants shall, notwithstanding any
other provisions of this Warrant, receive in respect of each Warrant to purchase
one (1) share of Common Stock, upon presentation of the Warrant Certificate, the
amount by which the consideration per share of Common Stock payable to the
holders of Common Stock at such effective time exceeds the Exercise Price in
effect on such effective date, without giving effect to the transaction;
provided, however, that if such transaction would, but for this Section 9,
result in a reduction in the Exercise Price pursuant to Section 6(c) of this
Warrant, the Exercise Price shall be reduced to reflect that transaction. In the
event that, in such a transaction, the value of the consideration to be received
per share of Common Stock is equal to or less than the Exercise Price, the
Warrants shall automatically terminate and no consideration will be paid with
respect thereof.

 

10. Mandatory Exercise.

 

(a) (i) The Company shall have the right at any time, on not less than forty
five (45) days written notice, to require the Holder to exercise the Warrant
entirely, if, and only if, the Market Price of the Common Stock shall equal or
exceed the “Target Price” and the “Trading Volume” shall equal or exceed the
“Target Volume” on any consecutive twenty (20) trading days ending on the
trading day prior to the date that the Company delivers notice of mandatory
exercise. Notice of mandatory exercise shall be mailed by first class mail,
postage prepaid, and sent by telecopier or e-mail, and shall be deemed given on
the date of receipt of the notice by the Holder, provided that receipt is
acknowledged. The Company must require

 

--------------------------------------------------------------------------------

Exhibit 10.30



 

that all Warrants be exercised if it requires any Warrants to be exercised;
provided, however, that if exercise pursuant to this Section 10(a)(i) would
result in a violation of the 4.99% Limitation (provided, however, that for
purposes of this Section 10, the references to 4.99% shall be deemed to be
9.99%), the Company shall not have the right to require exercise of the Holders’
Warrants to the extent that the exercise of the Warrants would result in such a
violation. In such event, the Company may subsequently exercise its right to
require exercise of the remaining Warrants held by the Holder at such future
time as, and to the extent that, such exercise would not result in a violation
of the 4.99% Limitation.

 

(ii) As used in this Section 10, the following terms shall have the meanings set
forth below:

 

(A) “Mandatory Exercise Date” shall mean the date by which the Warrants are
required to be exercised, as set forth in the notice of mandatory exercise from
the Company to the Holders of the Warrants, subject to Section 10(b)(ii) of this
Warrant.

 

(B) “Market Price” shall mean the closing price of the Common Stock (as reported
by Bloomberg L.P. or, if the Common Stock is traded on the Nasdaq Stock Market
or the New York or American Stock Exchange, as reported by such market or
exchange).

 

(C) “Target Price” shall mean thirty-three cents ($.33); which price shall be
subject to adjustment for events described in Section 6(a) of this Warrant.

 

(D) “Trading Volume” shall mean the trading volume in the Common Stock (as
reported by Bloomberg L.P. or the Nasdaq Stock Market or the New York or
American Stock Exchange, as the case may be).

 

(E) “Target Volume” shall mean one hundred fifty thousand (150,000) shares.

 

(b) Notwithstanding any other provision of this Section 10:

 

(i) The Company may only exercise the right of required exercise pursuant to
Section 10(a)(i) of this Warrant if a registration statement covering the sale
by the Holder of the shares of Common Stock issuable upon exercise of this
Warrant is current and effective and, based on the date of the prospectus
forming a part of the registration statement and the age of the financial
statements contained in the registration statement, the registration statement
can be used by the Holder in connection with the sale of the Common Stock for at
least three months after the Mandatory Exercise Date without the need to file a
post-effective amendment to update the registration statement, and there shall
not have occurred any material event concerning the Company or its Affiliates
for which disclosure would be necessary in order that the information contained
in the registration statement is true and correct in all material respects and
does not omit any information necessary to make the information contained
therein not misleading. The redemption notice shall include the certificate of
the Borrowers’ respective chief executive officers as to the matters set forth
in this Section 10(b)(i).

 

(ii) In the event that, at any time subsequent to the date on which the Company
gives notice of mandatory exercise and before the Mandatory Exercise Date, the
shares of Common Stock issuable upon exercise of the Warrants are not subject to
a current and effective registration statement, the Company’s right to require
exercise of the Warrants shall be suspended with respect to all Warrants that
have not then been exercised or converted and such notice of mandatory exercise
shall be deemed to have been withdrawn; provided, however, that the Holder’s
right to convert the Warrant as provided in Section 1(b) of this Warrant shall
continue for the balance of the Exercise Period. Nothing in the preceding
sentence shall be construed to prohibit or restrict the Company from thereafter
requiring mandatory exercise of the Warrants in the manner provided for, and
subject to the provisions of, this Section 10.

 

(c) The notice of mandatory exercise shall specify (i) the Mandatory Exercise
Date, (ii) the representation required by Section 10(b)(i) of this Warrant, and
(iii) the number of Warrants with respect to which mandatory exercise is being
demanded if exercise of less than all of the Warrants is being demanded. No
failure to mail such notice or any defect therein or in the mailing thereof
shall affect

 

--------------------------------------------------------------------------------

Exhibit 10.30



 

the validity of the demand for mandatory exercise except as to a Holder (a) to
whom notice was not mailed or (b) whose notice was defective. An affidavit of
the Chief Financial Officer of the Company that notice of mandatory exercise has
been mailed shall, in the absence of fraud, be prima facie evidence of the facts
stated therein.

 

(d) The Holder’s obligation to exercise this Warrant in accordance with the
terms of this Section 10 are absolute and unconditional, irrespective of any
action or inaction by the Company to enforce the same.

 

11. Transfer to Company with the Securities Act.

 

This Warrant or the Warrant Shares or any other security issued or issuable upon
exercise of this Warrant may not be sold or otherwise disposed of except
pursuant to an effective registration statement under the Securities Act, or an
exemption from the registration requirements of such Act.

 

 

12.

Notices.

Any notice or other communication between parties hereto shall be sufficiently
given if delivered:

 

to the Company, addressed to it at:

 

NaturalNano, Inc.

15 Schoen Place

Pittsford, NY 14534

Attention: Kent A. Tapper, CFO

Facsimile Number: 585-267-4855

Email address: ktapper@naturalnano.com;

 

and, if to Holder, addressed to him at:

 

Ross B. Kenzie

 

6975 Sweetland Road

Derby, NY 14047

Facsimile Number: 716-857-6490

 

provided, however, that the parties may change its address for notices by
delivery of a written notice to the other party at its then current address
notices.

 

 

 

 

 

Dated as of June 6, 2008

NATURALNANO, INC.


 


 


 

 

By:  

/s/Kent A. Tapper

--------------------------------------------------------------------------------

 

Name: 

Kent A. Tapper

 

Title:

CFO

 

 

--------------------------------------------------------------------------------

Exhibit 10.30



 

PURCHASE FORM

 

 

Dated: __________ __, 20  

 

______

The undersigned hereby irrevocably exercises this Warrant to the extent of
purchasing _______ shares of Common Stock, and hereby makes payment of
$____________ in payment of the Exercise Price therefor.

 

______

The undersigned hereby irrevocably converts this Warrant pursuant to the
cashless conversion provisions of Section 1(b) of this Warrant with respect to
_______ shares of Common Stock.

 

 

INSTRUCTIONS FOR REGISTRATION OF STOCK

 

Name:______________________________________________________________________________________________________________________________________  

(Please typewrite or print in block letters)

 

 

Signature:___________________________________________

 

Social Security or Employer Identification No.________________________

 

--------------------------------------------------------------------------------

Exhibit 10.30



 

ASSIGNMENT FORM

 

FOR VALUE
RECEIVED,____________________________________________________________________________________________________________

 

hereby sells, assigns and transfer unto

 

Name
______________________________________________________________________________________________________________________________________

(Please typewrite or print in block letters)

 

Address____________________________________________________________________________________________________________________________________

 

Social Security or Employer Identification No._______________________

 

The right to purchase Common Stock represented by this Warrant to the extent of
_________shares as to which such right is exercisable and does hereby
irrevocably constitute and appoint __________________ attorney to transfer the
same on the books of the Company with full power of substitution.

 

Dated: ___________ __, 20__

 

Signature_________________________________________

 

Signature Medallion Guaranteed:

 

_________________________________________________

 

 

 